EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 	Authorization for this examiner’s amendment was given in an interview with Brett Bornsen on 25 January 2021. 	The application has been amended as follows: 1. (Currently Amended) A beaded panel comprising:  	a base structure comprising a sheet of material; and  	beads that comprise a protrusion on a first side of the base structure, and a concavity on an opposing second side of the base structure;  	wherein a geometry of the beads comprises:  		a center section having a transverse cross-section of a conic shape;  		flared sections symmetric about the center section along a longitudinal axis, wherein each transverse cross-section of the flared sections is smooth; and  		a transition section that curves outward from a base of the center section and the flared sections to blend with a flat surface on the first side of the base structure; wherein an entire profile of the beads on the flat surface in plan view is curvilinear, absent angularities.9. (Currently Amended) A beaded panel comprising:  	a base structure comprising a sheet of material; and  	beads that comprise a protrusion on a first side of the base structure, and a concavity on an opposing second side of the base structure;  	wherein along a length of the beads, a width of the beads increases from a middle region to opposing end regions to resemble a bow-tie shape;  	wherein an outer surface of the beads in three-dimensions is continuously smooth along the entirety of the length and the width of the beads;  	wherein an entire profile of the beads in plan view is curvilinear, absent angularities.16. (Currently Amended) A method of forming a beaded panel, the method comprising:  	designing a bead model in three-dimensions for beads of the beaded panel by:  		defining a base plane for the bead model;  		defining a center section for the bead model having a transverse cross-section of a conic shape that is symmetric on the base plane about a longitudinal axis, and having a height in relation to the base plane;  		defining flared sections for the bead model in relation to the base plane that are symmetric about the center section along the longitudinal axis, wherein each transverse cross-section of the flared sections is smooth;  		defining an elevated plane above the base plane;  		identifying a truncated shape of the bead model above the elevated plane; , absent angularities.
Election/Restrictions
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 30 March 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Thomas (EP 2 824 031 A2), Yasui (USPN 5,904,992), and Deobald (US 2013/0287995) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 1 or 9.  	Specifically, none of Thomas, Yasui, and/or Deobald teach or reasonably suggests a beaded panel comprising: a base structure comprising a sheet of material; and beads that comprise a protrusion on a first side of the base structure, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783